Case 1:15-cr-00549-LAK Document 29 Filed 03/31/21 Page 1of1

 

 

 

 

 

 

| USDC SDNY
‘| DOCUMENT |
UNITED STATES DISTRICT COURT | ELECTRONICALLY FILED ||
SOUTHERN DISTRICT OF NEW YORK lpoc# ™
ee ee ee ee ee ee ee ee x ‘| ° *
UNITED STATES OF AMERICA, i DATE FILED: _3 (2
-against- 15-cr-0549 (LAK)
JOEL MINAYA,
Defendant.
mm a ae eee ae ea x

ORDER

Lewis A. KAPLAN, District Judge.

The government shall respond to defendant’s motion to terminate supervised
release no later than April 21, 2021.

SO ORDERED.

Dated: March 31, 2021 Hh.

Lewis AKapl4 n
United wee nae Judge

 
